Title: To James Madison from William C. C. Claiborne, 13 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


13 May 1804, New Orleans. “I received on this morning the enclosed letter from Captain Turner, the Commandant Civil and Military of the District of Nachitoches on the Red River, and immediately returned an Answer of which the paper, marked A, is a copy.
“In my letter to you of the 10h. instant, I mentioned that, the Marquis of Casa Calvo, Governor Salcedo, and the Intendant, Moralis, were still in Orleans; I may also add that, the late Secretary to the province, the Auditore, Contadore and twelve or fifteen officers of the Spanish Army, together with one company of Dragoons, and a small detachment of Spanish infantry have not yet removed from New-Orleans.
“The Marquis (with whom I am in habits of friendly intercourse) informed me on yesterday, that the Dragoons would proceed to Mexico in a few days. With respect to the officers whom I have enumerated I think it probable, the greater part of them will pass the summer here; The Marquis (as I heretofore informed you) is appointed a Commissioner of limits, and contemplates I understand a residence in this city, until he receives further instructions from his Court.”
